—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 1998, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file valid original claims.
Claimant filed the subject unemployment insurance claims alleging, inter alia, that he was employed as a security guard for ACT Associates from approximately June 1994 through April 1995 at a wage of $10 per hour and was also employed as a home telephone message service for Ward Home Improve*758ment from approximately October 1995 through May 1996 at a weekly wage of $500. According to claimant’s testimony, he was paid in cash for both jobs, could not remember his take-home pay and was not provided a W-2 form from either of these alleged employers. In addition, claimant did not file income tax returns showing the alleged earnings from either ACT or Ward. An unemployment insurance auditor testified that all diligent attempts to verify claimant’s alleged periods of employment and earnings through record checks and field visits were unsuccessful. In our view, there is substantial evidence to support the Unemployment Insurance Appeal Board’s ruling that claimant did not work during his base periods and that his statements to the contrary were wholly incredible and constituted willful false statements made for the purpose of obtaining benefits (see, Matter of Pranzo [Sweeney], 235 AD2d 897).
Finally, we reject claimant’s contention that his due process rights were infringed by the Board’s mention in its decision of a prior unemployment insurance decision involving claimant and a different employer. The Board clearly decided the subject decision on the basis of the evidence before it and we find no prejudice accruing to claimant by the fact that the Board additionally compared and contrasted the current matter to the previous one where, in fact, claimant was awarded unemployment insurance benefits. Claimant’s remaining arguments have been examined and found to be unpersuasive.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.